Citation Nr: 1048340	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD"). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability ("TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeal ("Board") on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs ("VA") Regional Office ("RO") in Los 
Angeles, California, which granted the Veteran's claim of 
entitlement to service connection for PTSD, assigning a 30 
percent evaluation, effective May 11, 2005.  In a subsequent May 
2007 rating decision, the RO increased the Veteran's initial 
disability evaluation for PTSD to 50 percent, effective May 11, 
2005.  However, because the RO did not assign the maximum 
available disability rating, the appeal for a higher evaluation 
for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge at the Los Angeles RO.  A 
transcript of the hearing has been associated with the Veteran's 
claims folder.  During the Board hearing, the Veteran indicated 
that he wished to withdraw from appellate review the issues of 
entitlement to service connection for diabetes mellitus, type II, 
and an initial compensable rating for bilateral hearing loss.  
Accordingly, the Board finds that these issues have been 
withdrawn.

The record reflects that, following certification of this appeal, 
new evidence was submitted directly to the Board that was not 
previously considered by the RO.  However, the Veteran has waived 
initial review of that evidence by the RO.  As such, the Board 
may proceed to consider this evidence in the first instance. 
 The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period May 11, 2005 to June 5, 2010, the Veteran's 
PTSD was manifested by depressed mood, anxiety, chronic sleep 
impairment with insomnia and nightmares, anger and irritability, 
impaired judgment, disturbances of motivation and mood, general 
distrust and avoidance of people, and difficulty in establishing 
and maintaining effective work and social relationships.   

2.  For the period June 6, 2010 forward, the Veteran's PTSD has 
been manifested by depressed mood, anxiety, chronic sleep 
impairment with insomnia and nightmares, anger and irritability, 
impaired judgment, disturbances of motivation and mood, general 
distrust and avoidance of people, decreased ability to 
concentrate, suicidal ideation, flashbacks, panic attacks more 
than once a week, intrusive daytime thoughts, impaired impulse 
control, neglect of personal appearance, difficulty in adapting 
to stressful circumstances (including a work setting), an 
inability to function independently, appropriately and 
effectively, and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  For the period May 11, 2005 to June 5, 2010, the criteria for 
an initial evaluation in excess of 50 percent disabling for PTSD 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 
4.130, Diagnostic Code 9411 (2010).

2.  Resolving all doubt in favor of the Veteran, the evidence of 
record establishes that, for the period June 6, 2010 forward, the 
criteria for an initial evaluation of 70 percent disabling, and 
no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for PTSD has already been 
established, and the current appeal arose from a claim for an 
increased initial rating.  In October 2005, the RO sent the 
Veteran a letter which informed him how to substantiate a claim 
of entitlement to service connection for PTSD.  This letter 
advised him of what he should do and what VA would do to assist 
him in obtaining evidence, including the specific types of 
evidence, both lay and medical, that could be submitted in 
support of a service connection claim.  However, where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim for service connection has been more 
than substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. §5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Accordingly, as the notice provided before service connection was 
granted was legally sufficient, VA's duty to notify the Veteran 
in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 
1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Nonetheless, the Board observes that, following the Veteran's 
August 2006 notice of disagreement with the March 2006 rating 
decision that granted service connection, as well as his 
disagreement with the subsequent May 2007 rating decision, which 
increased the Veteran's disability evaluation for PTSD to 50 
percent, the RO provided the Veteran with a Statement of the Case 
("SOC"), dated August 2007, which notified him of the evidence 
of record that had been received, and what information and 
evidence was still needed in order to substantiate a claim of 
entitlement to an increased disability rating.  The SOC, as well 
as a subsequent Supplemental Statement of the Case ("SSOC"), 
dated May 2009, also provided the Veteran with the specific 
rating criteria for a PTSD evaluation in excess of 50 percent.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The Board further 
observes that the SOC and SSOC also informed the Veteran of how 
VA assigns the effective date and disability rating elements of a 
claim.  See Dingess, supra.   

      b.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  
The claims file contains the Veteran's service and post-service 
treatment records, as well as a VA/QTC PTSD evaluation report 
dated February 2006.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran has 
not referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.

In this case, the PTSD examination report shows that the examiner 
reviewed the Veteran's pertinent reports of record, including his 
available VA and private treatment records, performed a 
comprehensive psychiatric evaluation, elicited from the Veteran 
his history of PTSD symptoms, and provided clinical findings 
detailing the examination results.  For these reasons, the Board 
concludes that the examination report is adequate upon which to 
base a decision in this case.  In addition, because the claims 
folder now contains the Veteran's updated VA treatment reports 
evidencing his PTSD symptomatology, clinical assessments and 
psychotherapy treatment for the period January 2007 through June 
2010, the Board concludes that a remand for another examination 
is not warranted.  See VAOPGCOPREC 11-95 (the duty to assist does 
not include the duty to remand for a new examination solely due 
to the passage of time).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim. 
II.  Analysis.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board must also consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or co-
workers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e. g., 
largely incoherent or mute).  A GAF score of 1 to 10 is assigned 
when the person is in persistent danger of severely hurting self 
or others (recurrent violence) or there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

As previously discussed, the Veteran was initially service 
connected for PTSD in a March 2006 rating decision, with an 
initial disability evaluation of 30 percent, effective May 11, 
2005, the date of the original claim.  In a May 2007 rating 
decision, the RO granted the Veteran's request for an increased 
rating, and assigned an increased initial disability rating of 70 
percent, effective May 11, 2005.  The Veteran now contends that 
the symptoms of his disorder have significantly worsened and are 
greater than the current 50 percent rating contemplates. 
Review of the claims folder reveals that, in May 2005, the 
Veteran underwent a psychological evaluation by a private 
clinical psychologist, Irving Borstein, Ph.D.  At that time, he 
reported chronic sleep disturbance with recurring nightmares, 
hypervigilance, avoidance of crowds, exaggerated startle response 
and depression.  It was noted that, although he was depressed, he 
was not actively suicidal.  He was diagnosed with PTSD, and his 
assigned GAF score was 45-50, indicative of serious symptoms. 

In February 2006, pursuant to his initial claim of entitlement to 
service connection, the Veteran was afforded a PTSD evaluation.  
At that time, he discussed his combat service in Vietnam, 
particularly an incident in which his unit lost 25 to 35 men.  He 
said that he experienced chronic sleep difficulties, including 
nightmares, intrusive daytime thoughts, hypervigilance, anger and 
irritability.  He reported that his lack of sleep affected his 
ability to do his job, causing him to have very low tolerance 
with co-workers; he noted that he had had four different jobs in 
2005 alone.  He further admitted that he drank 10-12 shots of 
scotch and took 8-12 Tylenol PM tablets every night in order to 
sleep.  During the mental status evaluation, the VA examiner 
noted that the Veteran was oriented to time, place and situation; 
he related cooperatively and pleasantly with the examiner with 
thought processes intact and no evidence of psychotic content; 
his speech was spontaneous and coherent; recent, intermediate and 
remote memory were intact; there was no obsessive or ritualistic 
behavior observed; personal hygiene was adequate; and there was 
no impairment of impulse control.  The Veteran was diagnosed with 
PTSD, chronic, and alcohol dependence.  His assigned GAF scores 
for the PTSD, as well as for the alcohol dependence, were 50, 
respectively.   

Review of the Veteran's VA Medical Center ("VAMC") treatment 
records reveals that, beginning in June 2006, the Veteran began 
undergoing a series of clinical evaluations for PTSD and alcohol 
abuse.  In a July 2006 letter from his treating psychiatric 
resident, A.L., it was noted that his symptoms included insomnia 
with nightmares about Vietnam, progressively worsening temper 
(which caused him to get fired from multiple jobs), general 
distrust of people, intermittently intrusive memories, social 
isolation, avoidance of discussions of war experiences and 
depression.  In a subsequent brief statement in August 2006, A.L. 
wrote that the Veteran's GAF score at that time was 41.  During a 
January 2007 evaluation, it was noted that the Veteran had fair 
to good hygiene and grooming, was calm and cooperative, displayed 
linear, logical and goal-directed speech, had a mildly-dysphoric 
affect, but smiled and laughed appropriately, had fair insight 
and impulse control, and poor to fair judgment.  A.L. diagnosed 
the Veteran with PTSD, major depressive disorder and alcohol 
dependence.  His assigned GAF score was 41.  Although the Veteran 
was advised to participate in the VA chemical dependency and 
treatment program, he declined.  

Subsequent VAMC treatment reports through 2007 and 2008 revealed 
no significant change in the Veteran's PTSD symptoms.  During a 
February 2009 clinical evaluation with another treating 
psychiatric resident, M.G.B., the Veteran reported continued 
sleep disturbance with nightmares, irritability and continuing 
daily alcohol consumption.  He denied impulsivity or violence, as 
well as suicidal or homicidal ideation.  It was at this time that 
he was advised to consider participating in PTSD group therapy at 
the VA Vet Center.

In an April 2009 letter, the Veteran's readjustment counselor at 
the Vet Center, M.S.J., wrote that he began undergoing individual 
psychotherapy in March 2009.  He noted that the Veteran's PTSD 
symptoms included anxiety, sleep cycle disturbance, nightmares, 
decrease in concentration and intrusive thoughts.  He also noted 
that the Veteran had been unsuccessfully treated by a physician 
for sleep and mood, and was continuing to abuse alcohol and over-
the-counter sleep medication daily.  The Veteran reported that he 
experienced anxiety and irritability so severe that his daily 
performance at work was affected to the point that he was unable 
to function and had been forced to change jobs several times.  He 
also reported that it was hard for him to maintain any lasting 
interpersonal relationships and that he was even unable to 
function socially with his own family; he added that his PTSD 
symptomatology had contributed to the loss of his two marriages.  
The Veteran's assigned GAF score was 47.  The claims folder shows 
that the Veteran continued individual, as well as group PTSD 
counseling, through June 2010.

Subsequent Vet Center treatment notes reveal that, although the 
Veteran appeared to experience continuous serious PTSD symptoms, 
he was not so severely affected that he was not able to partake 
in at least a few enjoyable, leisure time activities.  For 
example, during a February 2010 therapy session, he reported 
that, although he was still experiencing anger, he had recently 
taken a vacation.  In March 2010, although he reported that he 
suffered from overwhelming anxiety, he stated that he had 
recently played golf, but had to cut back on the activity due to 
financial difficulties.   

In June 2010, the Veteran's private psychologist, Dr. Borstein, 
wrote a letter discussing the Veteran's most recent PTSD 
symptomatology.  He noted that, during a recent evaluation, he 
appeared disheveled and grossly overweight.  His mood was 
depressed and he seemed agitated and anxious.  His judgment was 
very poor and he had difficulty with short-term memory and was 
unable to focus or concentrate.  Although he did not report or 
display any delusional or hallucinatory behavior, the Veteran 
indicated active suicidal ideation, reporting that he kept a 
loaded gun in his bedside table and had "kicked the idea [of 
killing himself] around" because he just did "not give a damn 
anymore" and kept hoping that someone would say the wrong thing.  
The Veteran did not indicate that he was actively homicidal, 
however.  He also reported experiencing flashbacks, panic 
attacks, distressing regular nightmares and intrusive thoughts.  
Dr. Borenstein noted that the Veteran's continued extensive use 
of alcohol and over-the-counter medication precluded the use of 
any psychotropic medications in his treatment.  The Veteran also 
said that he experienced severe depression, had poor impulse 
control and attributed his two divorces to his rage and anger.  
He further noted that he had been unemployed since November 2008, 
when he was let go because of problems with co-workers.  Dr. 
Borenstein concluded that the Veteran exhibited severe 
occupational and social impairment, had an inability to establish 
and maintain effective relationships, was unemployable as a 
result of his stressful circumstances, and that his severe 
depression, suicidal ideation and panic attacks affected his 
ability to function independently, appropriately and effectively.  
He diagnosed the Veteran with chronic and severe PTSD and major 
depressive disorder.  His assigned GAF score was 40, indicative 
of major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.


IV.  Conclusion

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  A veteran is 
entitled to the benefit of the doubt when there is an approximate 
balance of positive and negative evidence.  38 C.F.R. § 3.102 
(2010); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Court has stated that "[i]t is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, based on a review of the aforementioned evidence, 
the Board finds that, for the period May 11, 2005 to June 5, 
2010, the criteria for a disability rating in excess of 50 
percent disabling for the Veteran's PTSD were not met.  In this 
regard, the Board observes that his PTSD was manifested by 
depressed mood, anxiety, chronic sleep impairment with insomnia 
and nightmares, anger and irritability, impaired judgment, 
disturbances of motivation and mood, general distrust and 
avoidance of people, and difficulty in establishing and 
maintaining effective work and social relationships.  
Deficiencies in most areas or an inability to establish and 
maintain effective relationships has not been shown.  The Veteran 
was noted to have a good relationship with one brother, though 
his relationship with his other brother was often a trigger for 
anger.  He participates in group therapy and was noted in March 
2010 to remain stable.

The Board finds, however, that for the period June 6, 2010 
forward, the symptoms of the Veteran's PTSD more closely 
approximate the criteria of a 70 percent disability rating, and 
no more.  As noted above, in his June 6, 2010 letter, the 
Veteran's psychologist, Dr. Borstein, noted that he had 
experienced a substantial increase in PTSD symptomatology, most 
notably, suicidal ideation and the inability to function 
independently, appropriately and effectively.  In this regard, 
the Board observes that his PTSD has been manifested by depressed 
mood, anxiety, chronic sleep impairment with insomnia and 
nightmares, anger and irritability, impaired judgment, 
disturbances of motivation and mood, general distrust and 
avoidance of people, decreased ability to concentrate, suicidal 
ideation, flashbacks, panic attacks more than once a week, 
intrusive daytime thoughts, impaired impulse control, neglect of 
personal appearance, difficulty in adapting to stressful 
circumstances (including a work setting), an inability to 
function independently, appropriately and effectively, and  an 
inability to establish and maintain effective relationships.  
Moreover, in his June 2010 letter, Dr. Borstein wrote that the 
Veteran's assigned GAF score had dropped to 40, indicative of 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  It was also reported that 
the Veteran had recently lost his job due to his extreme anger 
and irritability, which he said caused him to be unable to get 
along with co-workers.  For these reasons, the Board finds that, 
for the period June 6, 2010 forward, the Veteran's PTSD symptoms 
more closely approximate a disability rating of 70 percent.

In reaching this conclusion, the Board again acknowledges that 
not all relevant PTSD symptomatology is addressed by all 
treatment records and evaluations.  Rather, in determining that 
the criteria for a 70 percent rating have been met for the period 
noted above, the Board has taken particular notice of the fact 
that the use of the phrase "such symptoms as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, supra.  The Board is not required to find 
the presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  Instead, this 
phrase, followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms 
contemplated for each rating, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
occupational and social life.  Id.  

The Board further finds, however, that the criteria for a higher 
disability rating of 100 percent have not been met for any time 
during the course of this appeal.  The Veteran has not been shown 
to have total occupational and social impairment as a result of 
his PTSD.  As noted above, although he expressed noted suicidal 
ideation, he was never found to display such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  In addition, the 
Board observes that, at no time during the course of this appeal, 
was he assigned a GAF score lower than 40.  

In summary, for the reasons and bases set forth above, the Board 
finds that, for the period May 11, 2005 to June 5, 2010, the 
criteria for an evaluation in excess of 50 percent disabling for 
PTSD were not met.  However, for the period June 6, 2010 forward, 
a disability evaluation of 70 percent, but no more, is warranted 
for service-connected PTSD.  See Francisco, supra; Hart, supra.  
The "benefit-of-the-doubt" rule, used in granting the increased 
rating, is not for application prior to this date, as there is 
not an approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001). To this extent only, the Veteran's appeal 
is granted.

In closing, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1) for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the 
VA Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010);  Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's condition with the established 
rating criteria shows that the rating criteria adequately 
describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors, such 
as those provided by the regulation as "governing norms."  
Here, the record does not show that the Veteran has required any 
hospitalization or inpatient treatment for his PTSD during the 
course of this appeal.  

Finally, in this case, the Veteran had reported that, as a result 
of his PTSD, he is unable to work.  As will be discussed in 
greater detail below, this raises the issue of TDIU, which will 
be addressed in the REMAND portion of the decision.  Marked 
interference with employment has not been shown in the current 
record.  Difficulty in adapting to work is contemplated in a 70 
percent rating.  Treatment notes dated in December 2008 and 
February 2009 indicate he was working.  Notwithstanding Dr. 
Borstein's statement, the Board does not find that, overall, 
marked interference with employment or any circumstance that 
takes this case out of the usual circumstances of a 70 percent 
rating or a 50 percent rating prior to June 6, 2010, is present  
For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

For the period May 11, 2005 to June 5, 2010, an initial 
evaluation in excess of 50 percent disabling for PTSD is denied.

For the period June 6, 2010 forward, an initial evaluation of 70 
percent disabling for PTSD, and no more, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


REMAND

The Veteran contends that, as a result of his service-connected 
PTSD, he is totally unemployable.  See VA Form 21-4138, November 
2010.  He has therefore raised the issue of a total disability 
rating for compensation based on individual unemployability 
("TDIU").  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (once a veteran submits evidence of a medical 
disability and additionally submits evidence of unemployability, 
VA must consider a total rating for compensation based upon 
individual unemployability).  The Court recently held that a 
request for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially-gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the 
Veteran is currently unemployed.  While the appellant has been 
afforded a VA examination pursuant to his claim of entitlement to 
service connection for PTSD, an opinion as to his unemployability 
and the effect of his service-connected disabilities on his 
employability was not rendered.  The Board therefore finds that 
the appellant should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain 
substantially-gainful employment as a result of his service-
connected PTSD and/or other service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit additional 
evidence and to request a hearing on the 
claim for TDIU.

2.  Copies of updated treatment records, both 
VA and private, should be obtained and added 
to the claims folder.  In this respect, the 
RO/AMC should obtain a signed consent form 
from the Veteran allowing VA to obtain 
records for any private PTSD treatment he has 
received, including, but not limited to any 
additional treatment reports from Irving 
Borstein, Ph.D that are not currently of 
record.  Any negative reply should also be 
added to the claims folder. 

3.  The RO/AMC should then schedule the 
Veteran for an appropriate VA examination to 
determine the effect of all of his service-
connected disabilities on his employability.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant is unable to secure or maintain 
substantially-gainful employment solely as a 
result of his service-connected disabilities.  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  Thereafter, if upon completion of the 
above action the claim is denied, the Veteran 
and his representative should be provided 
with an SSOC and afforded the opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


